Citation Nr: 0710983	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
October 1988 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection and assigned a 
20 percent rating for the veteran's rheumatoid arthritis, 
effective from the date of receipt of the original claim for 
service connection in December 2001.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was granted service connection for rheumatoid 
arthritis in a March 2004 rating decision which assigned a 20 
percent evaluation.  The veteran takes exception with this 
rating, contending, in essence, that his condition is more 
severe than contemplated by his current rating.  

The veteran has been afforded two separate VA examinations to 
evaluate the nature and severity of his rheumatoid arthritis.  
The earliest of these examinations, dated in September 2002, 
found the veteran to exhibit no present swelling or 
inflammation, with range of motion testing normal for all the 
joint groups.  The Board notes that a 2000 clinical note does 
make mention of limited range of motion in the left finger, 
but by 2002, the limitation appeared resolved.  Prior to the 
examination, however, the veteran has had multiple clinical 
visits where he has reported pain and tenderness associated 
with his rheumatoid arthritis.  Specifically, in February 
2002, the veteran's finger joints were slightly enlarged, 
with a stiff appearance, and he was assessed as having 
rheumatoid arthritis in his hands, feet, knees, and hips.  

In March 2004, the veteran was afforded his most recent VA 
examination.  In the associated report, he was found to 
exhibit minimal swelling in the proximal interphalangeal and 
metacarpal phalangeal joints of both hands.  The veteran's 
shoulders, elbows, wrists, hips, knees, and ankles were found 
to be completely normal with no limitation of motion.  There 
were two rheumatoid nodules noted on the left elbow.  The 
veteran gave a history of stiffness in the mornings, with 
joint swelling and pain.  He also noted that after physical 
activity, his pain would go away, and that his medication is 
a significant help in alleviating painful symptoms.  The 
veteran is on 3 types of prescription medication for his 
systemic arthritis; he indicated that, as long as he takes 
his medicine, he will feel fine but when he forgets to take 
it, he has joint swelling, pain, and morning stiffness.  

The veteran is employed as an aircraft mechanic, which is a 
job that requires physical activity and acute manual 
dexterity.  The veteran's supervisor has submitted a 
statement on his behalf indicating that rheumatoid arthritis 
has caused the veteran to miss work on several occasions.  
Specifically, as of May 2004, the veteran had missed three 
days of work in 2002, six days of work in 2003, and two days 
of work in 2004.  

The veteran's representative has contended that the date of 
the veteran's most recent VA examination, March 2004, is too 
old to be used as a basis for a rating.  Given the nature of 
rheumatoid arthritis as a disease of fluctuating severity and 
potential multiple joint involvement, as well as the Board's 
legal duty to consider the veteran's disease process in its 
most current incarnation, the Board will remand the case for 
a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination).  Also, as 
there is medical evidence of acute rheumatoid arthritis, it 
is important to obtain medical information regarding the 
frequency and duration of any incapacitating episodes the 
veteran may be experiencing, as well as any other 
complications, to include anemia, weight loss or general 
impairment of health.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5002 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  After obtaining the necessary releases 
from the veteran, obtain copies of all 
treatment for rheumatoid arthritis from VA 
and any private facilities identified by 
the veteran.  The veteran is asked to 
identify the names and addresses of any 
private facilities which have treated him 
for rheumatoid arthritis, along with the 
dates of such treatment.  

3.  Schedule the veteran for VA 
rheumatology examination for the purposes 
of determining the current severity of his 
service-connected rheumatoid arthritis.  
The claims file should be furnished to the 
examiner for his or her review.  Any tests 
that are deemed necessary should be 
conducted.  The examiner is asked to 
provide an opinion as to whether the 
veteran's rheumatoid arthritis has been an 
active disease process in recent years or 
currently and if it has been active, the 
examiner is asked to determine the 
frequency and duration of any 
incapacitating episodes of acute 
rheumatoid arthritis in recent years.  The 
examiner should also note any 
complications from rheumatoid arthritis, 
to include anemia, weight loss and general 
impairment of health.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (rating 
criteria for rheumatoid arthritis.

4.  After completion to the extent 
possible of the directed development, and 
any additional development that is 
indicated by the current state of the 
record, re-adjudicate the veteran's claim, 
to include determining whether the veteran 
is entitled to a staged rating.  See 
Fenderson, supra.  If the veteran remains 
dissatisfied with the decision, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).



